28 F.3d 109
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert J. DILLON, Defendant-Appellant.
No. 93-10467.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1994.*Decided May 20, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Robert J. Dillon appeals the district court's restitution order of $163,187.80 imposed following a jury trial for wire fraud in violation of 18 U.S.C. Sec. 1343.  Dillon contends the district court failed to indicate that any restitution paid to the victim's insurance company must be offset against any amount recovered by the insurer in a related civil proceeding.  We deem the argument waived because Dillon failed to present it before the district court.   See United States v. Mondello, 927 F.2d 1463, 1468 (9th Cir.1991) (declining to consider argument raised for first time on appeal).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3